Citation Nr: 1719998	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  13-18 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Entitlement to an increased rating for a chronic lumbar syndrome, status post lumbar discectomy, currently evaluated as 20 percent disabling. 



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to December 1995. 

This matter is before the Board of Veteran's Appeals (Board) on an appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO granted service connection for tinnitus and assigned an initial 10 percent rating and granted increased rating for service connected chronic lumbar syndrome, status post lumbar discectomy to 20 percent effective September 21, 2011.  The Veteran timely appealed the initial and increased ratings assigned.

During the Board hearing, the Veteran indicated that his tinnitus causes psychiatric symptoms such as social isolation, and also that it triggers migraine headaches.  The issues of entitlement to service connection for a psychiatric disorder and migraine headaches, secondary to service connected tinnitus, have thus been raised by the evidence of record but have not been adjudicated by the agency of original jurisdiction (AOJ).  The Board therefore does not have jurisdiction over them, and they are referred to the AOJ for appropriate action, to include informing the Veteran that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2016) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 19.9(b) (2016) (continuing to provide for Board referral of unadjudicated claims).


FINDINGS OF FACTS

1.  The Veteran's service-connected bilateral tinnitus is assigned the maximum rating authorized under Diagnostic Code 6260.

2.  The evidence is at least evenly balanced as to whether symptoms of the Veteran's chronic lumbar syndrome, status post lumbar discectomy more nearly approximated forward flexion of 30 degrees or less, and symptoms did not more nearly approximate ankylosis of the entire thoracolumbar spine, or incapacitating episodes as defined in the applicable regulation. 


CONCLUSIONS OF LAW

1.  There is no legal basis for a schedular rating in excess of 10 percent for the Veteran's tinnitus, and remand for referral for consideration on an extraschedular basis is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 40 percent, but no higher, for a chronic lumbar syndrome, status post lumbar discectomy are met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Because the law and not the facts are dispositive in this case, the provisions of the Veterans Claims Assistance Act (VCAA) are not for application.  More specifically, because the claim is being denied as a matter of law, no further development under the VCAA or previously existing law is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  As to the denial of an extraschedular rating, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, VA notified the Veteran in September 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board will therefore proceed to the merits of the claim for a higher initial rating for tinnitus.

As to the claim for an increased rating for chronic lumbar syndrome, status post lumbar discectomy, the requirements of the statutes and regulation have been met for this claim.  VA notified the Veteran in October 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  In the October 2011 letter, the RO also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claims in compliance with a decision of the United States Court of Appeals for Veterans Claims (Court) that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims and affording him VA examinations as to the severity of his disabilities.  The Veteran was afforded VA examinations in October 2011 and June 2015 as to the current severity of his disabilities.  The Board finds that the VA examination reports are adequate because they are based on consideration of the Veteran's prior medical history and described the disabilities in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board finds that there is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

II. Analysis

A. Tinnitus

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2016).  This is the maximum schedular evaluation assignable for that condition.  

The Federal Circuit affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing Supreme Court precedent, the Federal Circuit explained that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Id. at 1349-50.  

In view of the foregoing, the Board concludes that the version of Diagnostic Code 6260 in effect prior to June 2003, and as amended thereafter, precludes an evaluation in excess of a single 10 percent for tinnitus.  Therefore, the Veteran's claim for separate 10 percent schedular ratings for his service-connected tinnitus must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

As noted above, to the extent that the Veteran has indicated that his tinnitus causes psychiatric symptoms or migraine headaches, those matters have been referred to the AOJ for appropriate action.  To the extent that the Veteran indicated that the tinnitus causes other symptoms including difficulties hearing and understanding speech in combination with his hearing loss, these are manifestations of tinnitus and hearing loss that are contemplated by the criteria.  Cf. Doucette v. Shulkin, 28 Vet. App. 366 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).  In any event, when asked during the Board hearing how the tinnitus affected his job, the Veteran indicated that he owned his own company and while the tinnitus caused him some difficulties, it did not cause him to lost any clients or any time.  Board Hearing transcript at 5-6.  Therefore, referral for consideration of an extraschedular rating for tinnitus is not warranted.  38 C.F.R. § 3.321(b)(1).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  Although the Veteran referenced the combined impact of his hearing loss and tinnitus, this impact did not cause marked interference with employment or create such an exceptional circumstance to render the schedular rating criteria inadequate.  The Board will therefore not address the issue further.

For the foregoing reasons, neither a higher schedular nor an extraschedular rating is warranted for the Veteran's tinnitus.  As the preponderance of the evidence is against an extraschedular rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

B.  Back Disability

Here, the Veteran has been awarded a 10 percent rating prior to September 21, 2011, and a 20 percent rating thereafter for a chronic lumbar syndrome, status post lumbar discectomy, under DC 5243. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Board notes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  38 C.F.R. § 4.59 provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  In the case of the Veteran's back disability, however, the Board is granting the highest rating possible under the applicable diagnostic codes based on limitation of motion, with higher ratings requiring ankylosis.  Any error in not conducting Correia-complaint range of motion testing with regard to these joints is therefore harmless. 

The criteria for rating disabilities of the spine are listed under Diagnostic Codes (DCs) 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2). 

Any associated neurological abnormalities are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a. 

Generally, when rating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Here, the Veteran filed his claim for an increased rating for his chronic lumbar syndrome, status post lumbar discectomy in September 2011.

The Veteran was afforded a VA spine examination in October 2011.  He reported pain on daily basis of 4 on a scale 1 to 10.  He described flare-ups with increased activity and prolonged standing.  Veteran rated his pain a 10 on a scale of 1 to 10.  He denied any assistance devices.

Upon physical examination, the ranges of motion were recorded as flexion to 60 degrees and extension to 15 degrees.  Left lateral flexion was to 30 degrees, right lateral flexion was to 25 degrees, left lateral rotation was to 30 degrees, and right lateral rotation was to 25 degrees.  The Veteran had additional limitation in range of motion of the back following repetitive use testing.  The examiner indicated that there was no lumbar tenderness, muscle spasms, or guarding.  Gait was normal.  

During a June 2015 examination, the Veteran reported constant back pain with flare-ups.  The Veteran described that he is unable to sit or stand for longer than one hour. 

Upon physical examination, the ranges of motion were recorded as flexion to 70 degrees with pain and extension to 15 degrees.  Left lateral flexion was to 25 degrees, right lateral flexion was to 25 degrees, left lateral rotation was to 25 degrees, and right lateral rotation was to 25 degrees.  After repetitive use, there was no change in the ranges of motion or additional limitation.  There was no localized tenderness or pain to palpation for joints and/or soft tissue, guarding, or muscle spasms of the thoracolumbar spine.  Muscle strength and reflexes were normal. 

During the February 2017 Board hearing, the Veteran testified that his back flares up about three to four times a year and it lasts for three to four days.  The Veteran stated that during a flare up, he is forced to lie on the couch because his back is very stiff and that he is limited to only going to the bathroom with significant pain.  The Veteran further reported that if a VA examination were performed during a flare up, then the examination would reveal a very significant range of motion limitation. 

The Board finds that the Veteran's chronic lumbar syndrome, status post lumbar discectomy symptoms most closely approximate the criteria for a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  Here, the evidence reflects back pain, severe flare-ups, stiffness, weakness, and limitation of motion.  Although the Veteran at times was able to achieve forward flexion of the thoracolumbar spine up to 75 degrees, he reported severe stiffness during flare-ups that limit him to his couch for several days.  Resolving all doubt in the Veteran's favor, the Board finds that the evidence shows that the Veteran's back disability, including his flare-ups, was of such severity and intensity as to result in additional loss of motion more nearly approximating 30 degree or less, thus warranting a disability rating of 40 percent, but not higher.

Finally, in order to warrant an evaluation in excess of 40 percent for the Veteran's chronic lumbar syndrome, status post lumbar discectomy the evidence must show unfavorable ankylosis of the entire thoracolumbar spine.

Here, neither VA treatment notes nor the VA examination reports indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine for the appeal period.  Rather, these documents contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis. 

With respect to the provisions of 38 C.F.R. §§ 4.40 and 4.45, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the United States Court of Appeals for Veterans Claims (Court) determined that, if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  In the instant case, the Veteran is receiving the maximum rating allowable under the current General Rating Formula for Diseases and Injuries of the Spine, absent ankylosis.  Accordingly, 38 C.F.R. § 4.40 and § 4.45 are not for consideration. 

The Board has also considered whether an increased rating is warranted due to neurological manifestations of the Veteran's DJD of the lumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  The Board notes that the Veteran is already service connected for radiculopathy for bilateral lower extremities associated with chronic lumbar syndrome, status post lumbar discectomy.  Thus, the associated objective neurologic abnormalities have been considered, the Veteran is being compensated for them, and there is no appeal relating to the evaluation the Veteran is receiving for these abnormalities at this time.  Further, VA examinations show that the Veteran denied experiencing any bowel or bladder problems.  Thus, the Board finds that no other separate rating for neurological disabilities is warranted.

For the foregoing reasons, the preponderance of the evidence reflects that an increased rating of 40 percent, but no higher, is warranted for the Veteran's chronic lumbar syndrome, status post lumbar discectomy.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3. 

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer the claim for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The discussion above reflects that the symptoms of the Veteran's chronic lumbar syndrome, status post lumbar discectomy are fully contemplated by the applicable rating criteria.  The general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  The Board therefore need not consider whether this disability causes marked interference with employment or frequent hospitalization, and referral for extraschedular consideration of the chronic lumbar syndrome, status post lumbar discectomy is not in order. 

In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran's service connected disabilities do not affect his employment, and he has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate, to include causing marked interference with employment, i.e., beyond that contemplated by the assigned ratings for these disabilities.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"); Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further. 

The Board has also considered whether a claim for entitlement to a total disability rating based on individual unemployability (TDIU) has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the evidence shows that the Veteran owns his own company.  The October 2011 and June 2015 examiners have noted that his disabilities do not impact his ability to work.  As such, the evidence does not show that the Veteran is unable to secure or follow substantial gainful employment due to service-connected disability, and further discussion of a TDIU is unnecessary.

ORDER

Entitlement to an initial rating in excess of 10 percent for bilateral tinnitus is denied.

Entitlement to a 40 percent rating, but no higher, for a chronic lumbar syndrome, status post lumbar discectomy is granted, subject to controlling regulations governing the payment of monetary awards. 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


